           Case 1:20-cr-00655-KPF Document 19 Filed 01/04/21 Page 1 of 1




                                                           January 4, 2021

 By ECF
 Honorable Katherine Polk Failla
 United States District Judge
 Southern District of New York
 40 Foley Square
 New York, New York 10007

 Re:     United States v. Omar Adams, 20 Cr. 655 (KPF)

 Dear Judge Failla:

       I write, without objection from Pretrial or the Government, to request
 permission for Omar Adams to attend his father’s funeral this Saturday evening,
 January 9, 2021. Building in time for travel, we anticipate that Mr. Adams will need
 to be away from home from approximately 5:00 p.m. to 9:00 p.m. Mr. Adams is
 currently subject to home detention enforced by location monitoring. Thank you for
 your consideration of this request.

                                 Respectfully submitted,

                                 /s/ Ariel Werner
                                 Ariel Werner
                                 Assistant Federal Defender
                                 212.417.8770

 cc:     Rebecca Dell, Assistant U.S. Attorney
         Joshua Rothman, U.S. Pretrial Officer

Application GRANTED.        The Court sends its condolences to Mr. Adams
and his family.



Dated:    January 4, 2021                    SO ORDERED.
          New York, New York



                                             HON. KATHERINE POLK FAILLA
                                             UNITED STATES DISTRICT JUDGE
